SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form N-8A/A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it is amending and adopting as its own the Notification of Registration of The Growth Fund of America, Inc., a Maryland corporation, under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such Notification of Registration submits the following information: Name:THE GROWTH FUND OF AMERICA Address of Principal Business Office (No. & Street, City, State, Zip Code): One Market Steuart Tower, Suite 2000 San Francisco, CA94105 Telephone Number (including area code): 415/421-9360 Name and Address of Agent for Service of Process: Patrick F. Quan Capital Research and Management Company One Market Steuart Tower, Suite 2000 San Francisco, CA94105 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A/A: YES: X *NO: *In connection with a reorganization changing domicile from Maryland to Delaware, the Registrant, The Growth Fund of America, a Delaware statutory trust, filed with the U.S. Securities and Exchange Commission an amendment to the Registration Statement of The Growth Fund of America, Inc., a Maryland corporation, under and pursuant to the provisions of Section 8(b) of the Investment Company Act of 1940, as amended, on April 25, 2013, amending and adopting such Registration Statement as the Registrant’s own pursuant to Rule 414 under the Securities Act of 1933, as amended.The amendment is effective May 1, 2013. Page 2 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of San Francisco, State of California, on the29th day of April, 2013. Signature: THE GROWTH FUND OF AMERICA (Name of Registrant) By: /s/ Paul F. Roye Paul F. Roye, Executive Vice President and Principal Executive Officer Attest: /s/ Patrick F. Quan Patrick F. Quan, Secretary
